Filed 10/1/20 P. v. Ortiz CA2/6
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B303350
                                                          (Super. Ct. No. 2019024365)
     Plaintiff and Respondent,                                 (Ventura County)

v.

JORGE ORTIZ,

     Defendant and Appellant.



       Jorge Ortiz appeals a judgment claiming his sentence is
unauthorized. Pursuant to a negotiated plea agreement, Ortiz
pled guilty to possession for sale of a controlled substance (Health
& Saf. Code,§ 11378 (count 1), possession of a firearm by a felon
(Pen. Code,1 § 29800, subd. (a)(1)) (count 2), and resisting a peace
officer (§ 148, subd. (a)(1)) (count 6). He admitted he had a prior
strike conviction and had served a prior prison term. (§ 667.5,
subd. (b).) The court sentenced him to an aggregate prison term


      All statutory references are to the Penal Code unless
         1

otherwise stated.


                                                    1
of five years, which included a one-year term for the prior prison
term enhancement. (§ 667.5, subd. (b).)
       We conclude, among other things, that 1) Senate Bill No.
136 requires that Ortiz’s prior prison term enhancement be
stricken; 2) the trial court on remand must strike that
enhancement, but lacks authority to increase Ortiz’s sentence;
and 3) the abstract of judgment does not correctly reflect Ortiz’s
sentence on count 2. We otherwise affirm.
                                 FACTS
       Suffice it to say, police stopped a vehicle in which Ortiz was
a passenger. Ortiz fled on foot and tossed a firearm over a fence.
He was ultimately apprehended. He possessed, among other
things, $1,773 in cash, individually packaged bindles of
methamphetamine, a scale, multiple plastic bags, six cell phones,
and “revolver speed loaders” containing .38 caliber ammunition.
       Ortiz was charged with possession for sale of a controlled
substance (Heath & Saf. Code, § 11378) (count 1); possession of a
firearm by a felon (§ 29800, subd. (a)(1)) (count 2); carrying a
loaded firearm (§ 25850, subd. (c)(6)) (count 3); carrying a
concealed firearm in a vehicle (§ 25400, subd. (a)(1)) (count 4);
possession of ammunition (§ 30305, subd. (a)(1)) (count 5); and
resisting an officer, a misdemeanor (§ 148, subd. (a)(1)) (count 6).
        Ortiz faced the prospect of receiving a sentence that could
exceed 13 years. He entered into a negotiated plea agreement for
a five-year term. The trial court approved the sentence contained
in the plea agreement, which specified an aggregate
“commitment of five years in the Department of Corrections.”
       Ortiz fell within the purview of the three strikes law. The
trial court sentenced Ortiz to the agreed aggregate five-year
prison term. Pursuant to the plea agreement, the sentence




                                  2
included 32 months for count 1; 16 months for count 2; a
concurrent 180-day sentence for the misdemeanor on count 6; and
a consecutive one-year sentence for a prior prison term
enhancement (§ 667.5, subd. (b)). That enhancement was not
based on Ortiz’s conviction for any sexually violent offenses.
                            DISCUSSION
                         Senate Bill No. 136
       Ortiz contends Senate Bill No. 136 requires that his prior
prison term enhancement (§ 667.5, subd. (b)) must be stricken.
We agree.
       At the time Ortiz was sentenced, the trial court was
required to impose a one-year prior prison term enhancement.
(Former § 667.5, subd. (b).) But, in 2019, Senate Bill No. 136 was
passed. (Stats. 2019, ch. 590, § 1.) It changed this enhancement
so that it would only apply to prior prison terms for certain
sexually violent offenses. (§ 667.5, subd. (b).) This change went
into effect on January 1, 2020. (People v. Camba (1996) 50
Cal. App. 4th 857, 865.)
       The change in the law applies retroactively to this case.
When the Legislature eliminates or reduces the punishment for
an offense or a sentence enhancement, that reduction is applied
retroactively to all judgments on appeal that are not yet final.
(In re Estrada (1965) 63 Cal. 2d 740, 745-748.) Consequently,
because Ortiz’s prior prison terms were not for any sexually
violent offenses, the section 667.5, subdivision (b) enhancement
must now be stricken. (People v. Gastelum (2020) 45 Cal. App. 5th
757, 772.)




                                3
               The Trial Court’s Authority on Remand
       The People contend the trial court on remand must strike
the enhancement and then may resentence Ortiz. They argue the
trial court may “reconsider all of its sentencing options.”
       Ortiz is concerned that such open-ended remand sentencing
authority could lead to a sentence much longer than the sentence
agreed to in the plea agreement. He contends the trial court may
only strike the enhancement on remand. He claims it lacks
authority to otherwise modify the sentence imposed pursuant to
the approved plea agreement. We agree that the court may not
increase his sentence.
       A defendant sentenced pursuant to a plea agreement has
the right to expect that “ ‘ “the court consents to be bound” ’ ” by
it. (People v. Segura (2008) 44 Cal. 4th 921, 931.) “Acceptance of
the agreement binds the court and the parties to the agreement.”
(Id. at p. 930.) “Although a plea agreement does not divest the
court of its inherent sentencing discretion, ‘a judge who has
accepted a plea bargain is bound to impose a sentence within the
limits of that bargain.’ ” (Id. at p. 931.)
       Ortiz correctly notes that a new sentence that would exceed
the sentencing limit agreed to in the plea agreement would be
unauthorized. It would also be inconsistent with the legislative
intent underlying Senate Bill No. 136. Its purpose was to
eliminate this enhancement to reduce sentences, not to allow
courts to retroactively increase sentences beyond the limits of an
approved plea agreement. Defendants would be discouraged
from exercising their right to challenge unauthorized section
667.5 subdivision (b) enhancements if they felt courts on remand
could resentence them to longer terms than those agreed to in the
plea agreement. That would essentially undermine the remedial




                                 4
goal of this legislation and provide no relief for those the
Legislature intended to benefit by passing Senate Bill No. 136.
      Consequently, courts have held that Senate Bill No. 136
requires trial courts on remand to strike the enhancement, but
not to otherwise change or increase the sentence agreed to in the
approved plea agreement. In People v. Matthews (2020) 47
Cal. App. 5th 857, 865, the court said, “The plea agreement here
specifies the precise sentences to be imposed for each charge and
enhancement, and the trial court lacks the power to alter those
sentences except to eliminate enhancements affected by Senate Bill
No. 136.” (Italics added.)
      Mathews concludes that “the trial court cannot, in striking
the enhancements invalidated by Senate Bill No. 136 . . . ,
reconsider other aspects of the sentences [the defendant] and the
People specifically agreed to under the plea agreements.”
      We agree that striking the enhancement to reduce Ortiz’s
sentence achieves the goal of Senate Bill No. 136. But we
disagree with Matthews to the extent it may be read to reduce
Ortiz’s sentence by disallowing the trial court the authority to
impose the sentence Ortiz originally agreed to pursuant to his
plea agreement.
                      The Abstract of Judgment
      Ortiz and the People note that the abstract of judgment is
incorrect. It indicates that on count 2 the trial court imposed a
sentence of one year six months. That is incorrect. The sentence
on count 2 is only for one year four months.
                           DISPOSITION
      On remand, the trial court shall strike the prior prison
term enhancement (§ 667.5, subd. (b)) and shall correct the
abstract of judgment to reflect the correct sentence on count 2




                                5
and the striking of the enhancement. The trial court may
resentence Ortiz, but only in a manner that does not increase his
sentence. The judgment is otherwise affirmed. The court shall
forward the amended abstract to the Department of Corrections
and Rehabilitation.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:




             YEGAN, J.




             PERREN, J.




                                6
PERREN, J.
       I concur.
       As the majority correctly states, appellant agreed to an
“aggregate ‘commitment of five years in the Department of
Corrections.’” Unlike People v Mathews (2020) 47 Cal. App. 5th
857, 865, however, the plea agreement in the instant matter did
not specify the term of imprisonment for any particular count;
appellant’s concern was with the aggregate term. On remand the
trial court may impose a reconfigured sentence which does not
include the prior prison term enhancement yet does not exceed
five years. (People v Stamps (2020) 9 Cal. 5th 685, 705.)
       NOT TO BE PUBLISHED.




                                   PERREN, J.




                               1
                    Bruce A. Young, Judge

               Superior Court County of Ventura

                ______________________________



      Jolene Larimore, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Assistant
Attorney General, David E. Madeo and Kathy S. Pomerantz,
Deputy Attorneys General, for Plaintiff and Respondent.




                               2